Citation Nr: 1017070	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected paroxysmal atrial 
fibrillation, status post pacemaker implantation, from 
September 29, 2006 to October 29, 2006.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected paroxysmal atrial fibrillation, status 
post pacemaker implantation from January 1, 2007.  

3.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected paroxysmal atrial 
fibrillation, status post pacemaker implantation and service-
connected hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 
1944, from January 1944 to February 1946, and from March 1951 
to July 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO rating decision, which 
granted service connection for paroxysmal atrial 
fibrillation, status post pacemaker implantation and assigned 
a 10 percent evaluation, effective from September 29, 2006 to 
October 29, 2006, a 100 percent evaluation, effective from 
October 30, 2006 to December 31, 2006, and a 10 percent 
evaluation effective, beginning on January 1, 2007.  

A March 2008 RO rating decision denied service connection for 
migraine headaches.  

Of preliminary importance, because the claim for a higher 
rating for the service-connected paroxysmal atrial 
fibrillation, status post pacemaker implantation involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for migraine headaches and 
for an increased evaluation in excess of 10 percent for 
service-connected paroxysmal atrial fibrillation, status post 
pacemaker implantation beginning on January 1, 2007, are 
being remanded  to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  For the period from September 29, 2006 to October 29, 
2006, the symptomatology of the service-connected paroxysmal 
atrial fibrillation, status post pacemaker implantation is 
shown to have more nearly approximated that of 
supraventricular arrhythmias, paroxysmal atrial fibrillation, 
or other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.  


CONCLUSION OF LAW

For the period from September 29, 2006 to October 29, 2006, 
the criteria for a maximum rating of 30 percent for 
paroxysmal atrial fibrillation, status post pacemaker 
implantation have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.21, 4.104, Diagnostic Codes 7010 and 7018 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at 
this time.  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

38 C.F.R. § 4.100, Application of the evaluation criteria for 
diagnostic codes 7000-7007, 7011, and 7015-7020, indicates 
that whether or not cardiac hypertrophy or dilatation 
(documented by electrocardiogram, echocardiogram, or X-ray) 
is present and whether or not there is a need for continuous 
medication must be ascertained in all cases.  Even if the 
requirement for a 10% (based on the need for continuous 
medication) or 30% (based on the presence of cardiac 
hypertrophy or dilatation) evaluation is met, METs testing is 
required in all cases except: when there is a medical 
contraindication, when the left ventricular ejection fraction 
has been measured and is 50% or less, when chronic congestive 
heart failure is present or there has been more than one 
episode of congestive heart failure within the past year, and 
when a 100% evaluation can be assigned on another basis.  If 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluate based on the alternative criteria unless the 
examiner states that the LVEF test is needed in a particular 
case because the available medical information does not 
sufficiently reflect the severity of the veteran's 
cardiovascular disability.  

DC 7018, Implantable cardiac pacemakers, provides: 

100%	For two months following hospital admission for 
implantation or reimplantation; 

Thereafter:

10%	Evaluate as supraventricular arrhythmias (DC 7010), 
ventricular arrhythmias (DC 7011), or atrioventricular block 
(DC 7015).  Minimum.  

38 C.F.R. § 4.104, DC 7018 (2009).  

DC 7010, Superventricular arrhythmias, provides: 

30%	Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor;  

10%	Permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. 
§ 4.104, DC 7010 (2009).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  


Analysis

The Veteran asserts that he is entitled to a higher rating 
for his service-connected paroxysmal atrial fibrillation, 
evaluated as 10 percent disabling under DCs 7010 and 7018 
(2009).  38 C.F.R. § 4.104.  

Specifically, the Veteran reports experiencing extreme 
fatigue, angina, dizziness, and syncope due to having several 
episodes per month of uncontrolled atrial fibrillation which 
leaves him completely debilitated.  

By way of procedural background, the Veteran was granted 
service connection for paroxysmal atrial fibrillation, status 
post pacemaker implantation and assigned a 10 percent rating, 
effective beginning on September 29, 2006.  Additionally, a 
100 percent evaluation was assigned beginning on October 30, 
2006, and an evaluation of 10 percent was assigned beginning 
on January 1, 2007.  

The VA treatment records, dated from September 21, 2006 to 
October 22, 2006, reflect multiple abnormal ECGs, atrial 
fibrillation with rapid ventricular response with premature 
aberrantly conducted complexes, sinus bradycardia, possible 
anterior infarct, left anterior fascicular block, septal 
infarct, inferior infarct, aortic leaflet sclerosis, ejection 
fraction of 50%, aortic insufficiency +1, and a normal mitral 
valve, tricuspid value, pericardial function and diastolic 
function.  

The private treatment records dated from October 10, 2006 to 
October 18, 2006, reveal complaints of fatigue, dizziness and 
lightheadedness and objective findings of an irregular pulse, 
irregular heartbeats, low blood pressure, multiple episodes 
of fibrillations ranging from 80 to 130 beats per minute on 
average, motion artifact, atrial bigeminy, multiple instances 
of isolated premature atrial contractions, aberrant 
conduction, sinus bradycardia, prolonged QT interval, 
possible anterior infarct, multiple abnormal ECGs, and atrial 
fibrillation.  

Notably, a private physician statement, dated on October 4, 
2006, noted a history of atrial fibrillation for 3 months 
that was well controlled on a regimen of 50 mg of atenolol a 
day that was recently lowered because of severe sinus 
bradycardia.  

The physician noted findings of blood pressure at 110/60, a 
clear chest, and a heart with a regular rate and rhythm.  The 
physician indicated that an echocardiogram from September 
2006 performed at VA revealed a normal ejection fraction of 
50% and mild aortic regurgitation.  

An ECG study performed in the physician's office revealed 
normal sinus rhythm at a rate of 48 beats per minute with 
poor R-wave progression consistent with a possible anterior 
wall myocardial infarction.  The physician concluded that the 
Veteran had paroxysmal atrial fibrillation and sick sinus 
syndrome, and recommended that a dual-chamber pacemaker be 
implanted.  

In considering the evidence for the period from September 29, 
2006 to October 29, 2006, the Board finds that the Veteran's 
service-connected paroxysmal atrial fibrillation was 
productive of a disability that more nearly approximated 
symptoms of supraventricular arrhythmias, paroxysmal atrial 
fibrillation, or other supraventricular tachycardia, with 
more than four episodes per year documented by ECG or Holter 
monitor.  

As indicated, the Board has favorably applied the benefit-of-
the-doubt doctrine in reaching the decision to award the 30 
percent rating for the period from September 29, 2006 to 
October 29, 2006.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

Finally, the Board has considered whether additional "staged" 
ratings are appropriate.  See Fenderson, 12 Vet. App. at 126; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as the 
remaining time under consideration for the claim for an 
increased rating is addressed in the remand below, no further 
discussion of the assignment of different percentage 
disability ratings during the period in question is required.  



ORDER

An increased, initial 30 percent rating, but not higher for 
the service-connected paroxysmal atrial fibrillation, status 
post pacemaker implantation, from September 29, 2006 to 
October 29, 2006, is granted, subject to the regulation 
governing the payment of VA monetary benefits.  



REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

As noted, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2009).  

As provided by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Further, with respect to a claim for increase, the Veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

VA's duty to assist a veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The Board finds that VA examinations are warranted to 
determine the nature and etiology of the Veteran's current 
migraine headache disorder and to determine the nature and 
severity of his service-connected paroxysmal atrial 
fibrillation, status post pacemaker implantation beginning on 
January 1, 2007.  

As to the service connection issue, the Veteran asserts that 
his migraine headache disorder is due to medications he has 
taken to treat his service-connected heart disabilities.  

Specifically, the Veteran reports that, during an episode of 
high atrial fibrillation in December 2006, he became unsteady 
and fell, hitting his head.  Further, the Veteran indicated a 
history of chronic dizziness and of atrial fibrillation and 
pacemaker.  

The Veteran has submitted medical evidence showing recurrent 
symptoms of a migraine headache disorder.  In December 2006, 
a private cardiology consultant indicated that the Veteran's 
history of long-standing dizziness was secondary to his 
pacemaker and atrial fibrillation.  

An August 2007 VA neurological disorders, miscellaneous 
examination report, reflects a diagnosis of migraine 
headaches, and includes the examiner's opinion that he could 
not resolve the issue as to whether the Veteran's fall and 
head injury were a direct or proximate result of the 
medication that the Veteran takes for medical conditions or 
not without resorting to mere speculation, noting that there 
was no cognitive impairment or headaches, although the 
Veteran had a history of chronic dizziness for many years and 
headaches due to the fall and head injury.  

Notably, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Moreover, a subsequent VA examiner, in December 2008, 
diagnosed the Veteran with migraine headaches and opined that 
there was no causal or direct relationship between the 
Veteran's headaches and his atrial fibrillation.  

However, the Board finds the December 2008 examination to be 
insufficient as the examiner failed to specifically opine, as 
per the Veteran's contentions, as to whether the migraine 
disorder was caused or aggravated by any of the medication he 
has been prescribed for his service-connected hypertension 
and atrial fibrillation disabilities.  

With respect to the issue of an increased rating, as noted, 
the Veteran asserts that he is entitled to a higher rating 
for his service-connected paroxysmal atrial fibrillation, 
evaluated as 10 percent disabling under DCs 7010 and 7018 
(2009).  38 C.F.R. § 4.104.  This contention is supported by 
statements submitted by the Veteran, his daughter, and his 
representative, which corroborate his reported 
symptomatology.  

An August 2007 statement from the Veteran reflects that he is 
suffering from atrial fibrillation events occurring 4 to 5 
times per month, with pulse rates ranging from 110/160 beats 
per minute lasting from 5 to 12 hours, and leaving him 
completely debilitated for 2 to 3 days requiring bed rest and 
virtually making him an invalid.  

The VA treatment records, dated from January 2007 to February 
2008, show reported incapacitation, recurrent episode of 
atrial fibrillation and low blood pressure, findings of EKG 
readings with atrial pace ranging from 63% to 100%, and 
diagnoses of hypertension, lightheadedness, atrial 
fibrillation rhythm with moderate response rate of 81, 
hypotension, paroxysmal atrial fibrillation, permanent fully 
automatic pacing with long atrioventricular interval, and 
excellent response to dofetilide.  

Further, it has been noted that the Veteran was a candidate 
for atrioventricular node ablation.  Significantly, a 
February 2008 VA treatment record shows complaints of a three 
day bout of atrial fibrillation with descriptions of episodes 
of irregular elevated heart rate that physically tires the 
Veteran.  Here, the Veteran indicated that he was unable to 
tolerate a variety of anti-arrhythmia medications.  

A December 2008 VA examination report shows complaints of 
chest pain, fatigue, and shortness of breath occurring on a 
daily basis and exacerbated by activity.  The examiner noted 
blood pressure results, taken 3 times, of 130/60, 132/62, and 
128/60, heart rate of 75, and respirations of 16.  

The examiner observed that the Veteran was in no distress, 
had a regular heart rate and rhythm, and had clear lungs.  
EKG testing in September 2008 indicated atrial fibrillation 
with competing junctional pacemaker, and ECG with an ejection 
fraction of 60%.  

The Veteran was diagnosed with hypertension, well controlled 
at the time, and atrial fibrillation.  

The statements from the Veteran, received in January 2009 and 
June 2009, reflect his contention that his service-connected 
paroxysmal atrial fibrillation, status post pacemaker 
implantation has increased in severity since the December 
2008 VA examination.  

In fact, the Veteran claims that he had a cardiac episode 
upon leaving the examiner's office that required 
stabilization.  Also, it was apparently determined that he 
should no longer take nifedipine, a drug used to control his 
hypertension.  The Veteran indicated that he experiences 
extremely high level atrial fibrillation events every 7 to 10 
days, which leaves him completely debilitated.  

The Veteran is hereby advised that failure to report for the 
scheduled examinations, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Further, the record indicates that the Veteran receives 
treatment through the East Orange, New Jersey VA Medical 
Center (VAMC).  VA treatment records from that facility, 
dated to April 2008, have been associated with the record.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, the RO must obtain all outstanding pertinent medical 
records from the East Orange VAMC dated from April 2008 to 
the present, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2009) as regards requesting records from Federal 
facilities.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As the Veteran has not been furnished such a 
notification letter regarding either of the issues addressed 
in this remand, pursuant to VCAA, such deficiency should be 
corrected on remand.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claims should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claims).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claims, and 
that failure to do so may result in an adverse decision.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should issue to the Veteran a 
VCAA notification letter pertaining to 
the claims addressed in this remand.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to request that the Veteran and his 
representative identify any additional 
healthcare providers who have recently 
treated him for his claimed migraine 
disorder or for his service-connected 
paroxysmal atrial fibrillation, status 
post pacemaker implantation, and provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, the RO 
should document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  The RO should obtain any outstanding 
outpatient or inpatient treatment records 
for the Veteran from the East Orange 
VAMC, from April 2008 to the present, and 
associate them with the claims file.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, the RO should 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).  

4.  After any and all outstanding records 
have been obtained, the RO should 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of the claimed 
migraine disorder.  

The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner should elicit from 
the Veteran and record a complete history 
referable to the claimed conditions.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a 
current migraine headache disability that 
is due to an injury as described by the 
Veteran, or as the result of another 
event or incident consistent with his 
duties during service, or otherwise is 
caused or aggravated by a service-
connected disability, specifically to 
include his hypertension and cardiac 
disabilities and medication used in 
treatment thereof.  

When rendering such an opinion, the 
examiner should specifically address the 
findings of the August 2007 VA examiner, 
and December 2008 VA examiner and resolve 
the conflicting conclusions associated 
with these examination reports.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examinations, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

5.  Additionally, the RO should schedule 
the Veteran for a VA examination to 
ascertain the current severity of his 
service-connected paroxysmal atrial 
fibrillation, status post pacemaker 
implantation from January 1, 2007.  Prior 
to examining the Veteran, the examiner 
must review the claims file from January 
1, 2007 to the present, including a 
complete copy of this remand.  

All necessary diagnostic testing should 
be performed, and all clinical findings 
should be reported in detail.  The 
examiner should use the language of DCs 
7010 and 7018 for guidance when reporting 
his or her findings.  

The examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

6.  Following completion of all indicated 
development, the RO should readjudicate 
the claims remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


